Order entered August 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00446-CV

                                    JONI DODD, Appellant

                                                V.

                            MONA WOOTEN, ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02912

                                            ORDER
       Before the Court is appellant’s August 9, 2019 second motion for an extension of time to

file her amended brief on the merits. We GRANT the motion and extend the time to September

16, 2019.

       We caution appellant that further extension requests will be strongly disfavored. We

further caution appellant that failure to file, by September 16, 2019, an amended brief correcting

the noted deficiencies in this Court’s June 25, 2019 letter may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.3(a)(1).

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE